Exhibit 10.2

THIRD SUPPLEMENTAL INDENTURE

THIS THIRD SUPPLEMENTAL INDENTURE, dated as of July 31, 2009 (this “Supplemental
Indenture”) is entered into by and between Deerfield Capital LLC, a Delaware
limited liability company (formerly Deerfield Triarc Capital LLC) (the
“Company”), and The Bank of New York Mellon Trust Company, National Association,
a national banking association (as successor to JPMorgan Chase Bank, National
Association), as trustee (the “Trustee”).

Reference is made to the Junior Subordinated Indenture dated as of August 2,
2006 (the “Original Indenture”) by and between the Company and the Trustee, the
Supplemental Indenture dated May 6 2008 between the parties hereto (the “First
Supplemental Indenture”) and the Second Supplemental Indenture dated
September 26, 2008 between the parties hereto (the “Second Supplmental
Indenture” and together with the Original Indenture and the First Supplemental
Indenture, the “Indenture”). Capitalized terms used herein and not defined
herein shall have the meanings given to such terms under the Indenture.

WHEREAS, the holders will be entering into similar supplemental indentures in
relation to the Junior Subordinated Indenture dated as of September 29, 2005 and
October 27, 2006 (such supplemental indentures being the “Related Supplemental
Indentures”);

WHEREAS, the Holders of the Preferred Securities desire to amend the Indenture
to amend certain covenants;

WHEREAS, the Company desires to amend Article V of the Indenture to include
certain additional events of default; and

WHEREAS, the Company desires to amend Article X of the Indenture to include
certain additional covenants.

NOW, THEREFORE, in consideration of the foregoing, the Trustee and the Company
are entering into this Supplemental Indenture pursuant to Section 9.2 of the
Indenture as follows:

ARTICLE I
AMENDMENTS TO INDENTURE

Section 1.01 Section 1.1 of the Indenture is amended by inserting, in the
appropriate alphabetical order, the following:

“Attributable Indebtedness” means, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Guarantor’s or its Subsidiary’s, as
applicable, then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such sale and leaseback transaction.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued hereafter.

“Cash” means Money or a credit balance in a Deposit Account.

“Conflict” or “Conflicting” means, with respect to any Contractual Obligation,
Organizational Document, Requirement of Law, Consent or Other Action or any
other item, any conflict with, breach of or default under, or any triggering of
any remedial rights, benefits, or obligations under or in connection with, the
terms of such item.

“Consent(s) and/or Other Action” means any consent, authorization, Judgment,
directive, approval, license, certificate, registration, permit, exemption,
filing, notice, declaration or other action by, with or to any Person.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Guarantor and its Subsidiaries (including discount amortization
on investments, loans and debt issuance) for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Guarantor and its Subsidiaries for such period, adjusted by (x) adding thereto,
in each case only to the extent (and in the same proportion) deducted in
determining such Consolidated Net Income and without duplication (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of the Guarantor only if a corresponding amount would be permitted at the date
of determination to be distributed to the Guarantor by such Subsidiary without
prior approval (that has not been obtained), pursuant to the terms of its
Organization Documents and all Contractual Obligations and Requirements of Law
applicable to such Subsidiary or its equity holders): (a) Consolidated Interest
Expense for such period; (b) Consolidated Amortization Expense for such period;
(c) Consolidated Depreciation Expense for such period; (d) Consolidated Tax
Expense for such period; (e) costs and expenses incurred in connection with any
acquisition and other one-time or non-recurring charges; (f) non-cash stock or
option based compensation; and (g) the aggregate amount of all other non-cash
charges reducing Consolidated Net Income (excluding any non-cash charge that
results in an accrual of a reserve for cash charges in any future period) for
such period, and (y) subtracting therefrom, only to the extent (and in the same
proportion) included in determining such Consolidated Net Income and without
duplication the aggregate amount of all non-cash items (other than any
pay-in-kind interest, pay-in-kind dividends, capitalized interest and similar
non-cash interest and dividends payable on, or in connection with, Financial
Assets) increasing Consolidated Net Income, including any non-cash gains on the
sale of Investments (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period. It is agreed
that a reduction in the carrying value of an asset (whether through write-down
or write-off or increase in a loan loss or other valuation reserve) constitutes
a non-cash item for purposes of this definition.

“Consolidated Guarantor Debt” means, for the Guarantor and its Subsidiaries, as
of any date of determination, the aggregate principal amount of Indebtedness of
the type specified in clauses (a), (b), (d), (e) and (f) of the definition of
“Indebtedness” and non-contingent obligations of the type specified in clause
(c) of such definition, less any such Indebtedness permitted under
Section 10.11(a)(ii).

“Consolidated Interest Expense” means for any period, the total consolidated
interest expense of the Guarantor and its Subsidiaries for such period with
respect to Consolidated Guarantor Debt plus, without duplication: (a) imputed
interest on obligations under any Capital Lease and Attributable Indebtedness of
the Guarantor and its Subsidiaries for such period; (b) commissions, discounts
and other fees and charges owed by the Guarantor or any of its Subsidiaries with
respect to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings for such period; (c) amortization of debt
issuance costs, debt discount or premium and other financing fees and expenses
incurred by the Guarantor or any of its Subsidiaries for such period; (d) all
interest paid or payable with respect to discontinued operations of the
Guarantor or any of its Subsidiaries for such period; (e) the interest portion
of any deferred payment obligations of the Guarantor or any of its Subsidiaries
for such period; and (f) all interest on any Indebtedness of the Guarantor or
any of its Subsidiaries of the type described in clause (g) or (h) of the
definition of “Indebtedness” for such period.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of any Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Guarantor and its Subsidiaries for any period,
there shall be excluded (a) the income (or deficit) of any Person (other than a
Subsidiary of the Guarantor or the Company) in which the Guarantor or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Guarantor or such Subsidiary in the form of
dividends or similar distributions and (b) the income (or deficit) of, but not
any actual cash dividends received from, any Subsidiary of the Guarantor, if a
corresponding amount would not be permitted at the date of determination to be
distributed to the Guarantor by such Subsidiary without prior approval (that has
not been obtained), pursuant to the terms of its Organizational Documents and
all Contractual Obligations (other than under any document in relation to the
Seller Notes or the Securities) and Requirements of Law applicable to such
Subsidiary or its equity holders) provided further that in calculating
Consolidated Net Income of the Guarantor and its Subsidiaries for any period,
there shall be included the income (or deficit) of any Person accrued prior to
the date it becomes a Subsidiary of the Guarantor or is merged into or
consolidated with the Guarantor or any of its Subsidiaries.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Guarantor and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Deerfield Capital Intercompany Notes” means the Revolving Notes issued by the
Company, as maker, to the order of (i) DFR Middle Market Sub-1, Inc., a Delaware
corporation, (ii) DFR Middle Market Sub-2, Inc., a Delaware corporation,
(iii) DFR Middle Market Sub-3, Inc., a Delaware corporation, (iv) DFR Middle
Market Sub-4, Inc., a Delaware corporation, and (v) DFR Middle Market Sub-5,
Inc., a Delaware corporation, in each case of (i) through and including
(v) above, for a principal amount of up to $100,000,000, (y) dated as of
January 1, 2008, and (z) without giving effect to any amendment thereof entered
into after May 12, 2008.

“Deerfield Special Purpose Entities” means (i) Access Institutional Loan Fund,
Bridgeport CLO Ltd., Bridgeport CLO II Ltd., Bryn Mawr II CLO Ltd., Buckingham
CDO Ltd., Buckingham CDO II Ltd., Buckingham CDO III Ltd., Burr Ridge CLO Plus
Ltd., Deerfield Triarc TRS (Bahamas) Ltd., DFR Middle Market CLO Ltd., DWFC,
LLC, Castle Harbor II CLO Ltd., Muirfield Trading LLC, Coltrane CLO P.L.C.,
Cumberland II CLO Ltd., Forest Creek CLO Ltd., Gillespie CLO PLC, Knollwood CDO
Ltd., Knollwood CDO II Ltd., Long Grove CLO Ltd., Market Square CLO Ltd.,
Marquette Park CLO Ltd., Mid Ocean CBO 2000-1 Ltd., Mid Ocean CBO 2001-1 Ltd.,
NorthLake CDO I, Limited, Oceanview CBO I, Ltd., Pinetree CDO Ltd., River North
CDO Ltd., Rosemont CLO, Ltd., Schiller Park CLO Ltd., Valeo Investment Grade CDO
Ltd., Valeo Investment Grade CDO II Ltd., Western Springs CDO Ltd.,
Credit-Linked Enhanced Asset Repackagings (C.L.E.A.R.) PLC (Aramis), DM Fund
LLC, DM Fund Ltd., Deerfield Synthetic Options Fund Ltd., Deerfield Relative
Value Fund Ltd., DRV Sunrise Fund I, Ltd., LIBOR Enhanced Arbitrage Portfolio,
Ltd., Leap Trading, Ltd., and (ii) any Person in which the Guarantor or any of
its Subsidiaries made or maintains an investment permitted under the documents
related to the Seller Notes and (x) to which the Guarantor or any of its
Subsidiaries provides investment management services or (y) which is directly or
indirectly Controlled by the Guarantor.

“Deposit Account” shall have the meaning accorded to such term in the UCC.

“Designated Preferred Stock” means the shares of series A preferred stock of the
Guarantor, par value $0.001 per share, having a liquidation preference of $10.00
per share received by the Purchasers and the other sellers in connection with
the acquisition by the Guarantor of Deerfield & Co. and any shares of such
Series A preferred stock issued as a dividend paid-in-kind thereon, and any
security into which such series A preferred stock or any portion thereof is
converted, exchanged, reclassified, recapitalized or the like.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to a date that is 181 days after the Maturity Date, (ii) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (a)
debt securities or (b) any Capital Stock referred to in clause (i) above, in
each case at any time on or prior to a date that is 181 days after the Maturity
Date, (iii) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations and (iv) provides the holders of such
Capital Stock with any rights to receive any cash upon the occurrence of a
change of control (provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change in control or an asset sale
occurring prior to the first anniversary of the Maturity Date shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the repayment in full of the Seller Notes. In no event shall
Disqualified Capital Stock include trust preferred securities or any Designated
Preferred Stock.

“Fair Market Value” means (i) with respect to any asset or group of assets at
any date, the value of the consideration obtainable in a sale of such asset at
such date assuming a sale by a willing seller to a willing purchaser dealing at
arm’s length and arranged in an orderly manner having regard to the nature and
characteristics of such asset, as reasonably determined in good faith by the
Guarantor and (ii) with respect to any marketable security that cannot be valued
in accordance with the preceding clause (i), the closing sale price of such
security on the Business Day preceding such date, as appearing in any published
list of any national securities exchange or the NASDAQ Stock Market or, if there
is no such closing sale price of such security, the final price for the purchase
of such security at face value quoted on such Business Day by a financial
institution of recognized standing regularly dealing in Securities of such type
and selected by the Guarantor.

“Fifth Third Facility” means the Revolving Note, dated February 2, 2006,
executed by the Management Company and made payable to the order of Fifth Third
Bank, Fifth Third Bancorp, for itself and as agent for any affiliates of Fifth
Third Bancorp.

“Financial Assets” means (i) all financial assets (as defined in the UCC) and
(ii) Capital Stock in any Deerfield Special Purpose Entity, securities
(including equity and debt, and whether or not such securities are themselves
backed by mortgages, loans or other Financial Assets), bonds, notes, debentures,
loans, derivative instruments, collateralized loan obligations, collateralized
debt obligations, “warehouse” loan facilities, loan securitization facilities or
any other similar credit facilities or investment vehicles.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government.

“Guarantor Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Guarantor Debt to (b) Consolidated EBITDA of the Guarantor and
its Subsidiaries for the last four fiscal quarters of the Guarantor ending on,
or most recently before, such date.

“Guaranty and Pledge Agreements” means (a) the Series A Guaranty and Pledge
Agreement dated as of December 21, 2007 among the parties to the Series A Note
Purchase Agreement and (b) the Series B Guaranty and Pledge Agreement dated as
of December 21, 2007 among the parties to the Series B Note Purchase Agreement.

“Indebtedness” means, as applied to any Person: (a)(i) all indebtedness for
borrowed money, and (ii) all Disqualified Capital Stock; (b) all obligations
issued, undertaken or assumed as the deferred purchase price of Property or
services (other than trade payables entered into in the ordinary course of
business); (c) the principal amount of all letters of credit issued for the
account of such Person and without duplication, all drafts drawn thereunder and
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments issued by such Person; (d) all
obligations evidenced by notes, bonds, debentures or similar instruments (other
than checks in the ordinary course of the business), including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to Property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default
section thereof are limited to repossession or sale of such Property); (f) all
monetary obligations under any Capital Lease; (g) all indebtedness referred to
in clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness (the amount of any such obligation shall be deemed
to be the lower of (x) an amount equal to the stated or determinable amount of
such obligation and (y) the Fair Market Value of the property securing such
obligation, unless the maximum amount for which such Person may be liable is not
stated or determinable, in which case the amount of such obligation shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Guarantor in good faith); and (h) any direct or indirect
liability, contingent or otherwise, with respect to any Indebtedness or other
similar obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto (the amount of any such obligation shall be
deemed to be the lower of (x) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such assurance is made and
(y) the maximum amount for which such assuring Person may be liable pursuant to
the terms of the instrument embodying such assurance, unless such primary
obligation and the maximum amount for which such assuring Person may be liable
are not stated or determinable, in which case the amount of such obligation
shall be such assuring Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Guarantor in good faith); provided that
Indebtedness shall exclude (i) obligations under repurchase agreements and
obligations due to brokers and broker-dealers in the ordinary course of
business, (ii) obligations under trust preferred securities or debt securities
that are convertible into Qualified Capital Stock of the Guarantor or any of its
Subsidiaries.

“Judgment” means any judgment, order, writ, decision, decree, award or
injunction of any Governmental Authority.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“License” means any license, permit, directive, authorization, approval or
stipulation required to operate the Business at any location.

“Management Agreement” means the Management Agreement, dated December 21, 2007,
between the Guarantor and Deerfield Capital Management LLC.

“Maturity Date” means the fifth anniversary of December 21, 2007.

“Money” shall have the meaning accorded to such term in the UCC.

“Non-Recourse Indebtedness” means Indebtedness incurred by the Guarantor or any
of its Subsidiaries with respect to which the applicable creditor has recourse
only to (i) a particular asset and not to the general balance sheet of the
Guarantor or any of its Subsidiaries or (ii) a Deerfield Special Purpose Entity
and, in each case, is not recourse to the general balance sheet of the Guarantor
or any of its Subsidiaries other than such Deerfield Special Purpose Entity.

“Note Purchase Agreements” means (a) the Series A Note Purchase Agreement dated
as of December 21, 2007 among the Guarantor, Deerfield & Company LLC, Triarc
Deerfield Holdings LLC and other purchasers signatory thereto and (b) the
Series B Note Purchase Agreement dated as of December 21, 2007 among the
Guarantor, Deerfield & Company LLC, Triarc Deerfield Holdings LLC and other
purchasers signatory thereto.

“One O’Hare Centre Lease” means the lease dated as of July 1, 2005 between
Prentiss Properties Acquisition Partners, L.P., a Delaware limited partnership,
as landlord, and Deerfield & Company LLC, as tenant.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Indentures” means the Junior Subordinated Indenture dated as of September
29, 2005 and the Junior Subordinated Indenture dated as of October 27, 2006, in
each case, as amended, supplemented or otherwise modified from time to time.

“Permitted Management Fees” means the management fees and expenses paid under
the Management Agreement.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Guarantor,
the Company or the Management Company issued in exchange for, or the net
proceeds of which are used to refinance (including renewals, extensions, refunds
or defeasances) Indebtedness permitted by Section 10.11(a); provided that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount plus
accrued interest (or accreted value, if applicable) of the Indebtedness so
refinanced (plus the amount of reasonable costs and expenses (including any
premiums) incurred in connection therewith); (b), other than in the case of
Indebtedness permitted by Section 10.11(a)(x), such Permitted Refinancing
Indebtedness has a final maturity date not earlier than the earlier of (i) the
final maturity date of, at the time of such refinancing, the Indebtedness being
refinanced and (ii) a date that is at least 180 days after the Maturity Date;
and (c) if the Indebtedness being refinanced is subordinated to the Seller
Notes, such Permitted Refinancing Indebtedness has (to the extent the
Indebtedness being refinanced originally had a final maturity date later than
the final maturity date of the Notes) a final maturity date later than the final
maturity date of, and is subordinated in right of payment to, the Seller Notes
on terms at least as favorable to the holders of the Seller Notes as those
contained in the documentation governing the Indebtedness being refinanced.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock and leasehold interests.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Requirement of Law” or “Requirements of Law” means any requirement, direction,
policy or procedure of any Law or License, Judgment, or Consent or Other Action.

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution (whether direct or indirect, and whether in Cash, securities
or other property) with respect to any class of Capital Stock of such Person now
or hereafter outstanding, other than a dividend payable to the holders of any
class of Capital Stock solely in shares of Capital Stock of such Person,
(ii) any payment (whether direct or indirect, and whether in Cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, full or partial redemption, full or partial withdrawal,
retirement, acquisition, cancellation or termination of any such Capital Stock
or of any option, warrant or other right to acquire any such Capital Stock,
(iii) any prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any subordinated
Indebtedness of such Person and (iv) any management (or similar) fees payable to
an Affiliate of such Person.

“Seller Note Documents” means (a) the Note Purchase Agreements; (b) the Seller
Notes; (c) the Guaranty and Pledge Agreements; (d) any other guarantee of the
obligations of the issuer of the Seller Notes; (e) collateral assignments for
the benefit of the holders of the Seller Notes and the agent therefor; and
(f) any Contractual Obligation, filings and recordings executed, delivered or
filed, including any amendments, supplements, renewals, extensions or
replacements thereof, executed pursuant to or in connection with any of the
documents refereed to in clauses (a) through (e) above or any agreements or
other documents relating to any Permitted Refinancing Indebtedness thereof.

"Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of shares
or securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, directly or indirectly through one or more intermediaries,
or both, by such Person.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time as adopted in the State of New York

“Voting Stock” means, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

Section 1.02 Section 10.6(d) of the Indenture is deleted in its entirety and
replaced with the following:

“(d) Minimum Consolidated Net Worth. Commencing on September 30, 2012 and
thereafter until the Securities and all of the other obligations under this
Indenture have been paid and satisfied in full, the Company shall maintain a
Consolidated Net Worth of not less than Fifty Million Dollars ($50,000,000).”

Section 1.03 Section 10.9(b) is deleted in its entirety and replaced with the
following:

(b) The Company shall not, and shall not permit any its Subsidiaries to,
directly or indirectly, without the prior written consent of the Holders of not
less than a majority in aggregate principal amount of the outstanding Preferred
Securities, (a) sell, transfer, pledge or issue, in one or more transactions,
any direct or indirect beneficial ownership interests in the Management Company
which results in (i) any Person, whether directly or indirectly, other than the
Guarantor (and/or any Subsidiaries wholly owned, directly or indirectly, by the
Guarantor) owning any equity interests in the Management Company or any rights
to distributions from the Management Company or (ii) any Person other than the
Guarantor (and/or any Subsidiary wholly owned, directly or indirectly, by the
Guarantor) having responsibility for the management of the Management Company
and the administration of the day-to-day business and affairs of the Management
Company or (b) sell, transfer, pledge or assign any material asset of the
Management Company; provided, however, that the existing liens under the
documents relating to the Seller Notes shall not constitute a breach of this
Section 10.9(b).

Section 1.04 A new Section 10.11 to the Indenture is inserted as follows:

“SECTION 10.11 Additional Covenants

The Company agrees as follows:

(a) not to incur, or permit the Guarantor or any of its Subsidiaries or the
Management Company to incur, any Indebtedness, except for the following:

(i) Indebtedness pursuant to any documents in relation to the Seller Note
Documents;

(ii) (i) Indebtedness incurred in the ordinary course of business and consistent
with guidelines established by the Guarantor’s board of directors from time to
time under any “warehouse” financing or repurchase obligation and
(ii) Non-Recourse Indebtedness incurred in connection with financing of
investment positions in Financial Assets;

(iii) Indebtedness under hedging obligations with respect to interest rates or
foreign currency exchange rates, in each case entered into in the ordinary
course of business for bona fide hedging purposes and not for speculative
purposes;

(iv) Indebtedness outstanding as of June 30, 2009 and listed on Schedule B
hereto;

(v) Indebtedness owing by the Guarantor or any of its Subsidiaries to the
Guarantor or any of its Subsidiaries;

(vi) any Indebtedness arising from Capital Leases and purchase money
Indebtedness; provided that such Indebtedness, in the aggregate, shall not
exceed $2,500,000 outstanding at any time; provided, further, that the
Guarantor, the Company, the Subsidiaries and the Management Company can incur
purchase money Indebtedness pursuant to this Section 10.11(a)(vi) within one
hundred-eighty (180) days after the acquisition of the property acquired
therewith;

(vii) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations, bankers acceptances and similar
obligations issued for the account of the Guarantor, the Company, any Subsidiary
or the Management Company in the ordinary course of business, including
guarantees or obligations of the Guarantor, the Company, any Subsidiary and the
Management Company with respect to letters of credit supporting such bid,
performance or surety bonds, workers’ compensation claims, self-insurance
obligations, bankers acceptances or other similar obligations (in each case
other than for an obligation for money borrowed);

(viii) guarantees by the Guarantor, the Company, any Subsidiary or the
Management Company in respect of Indebtedness otherwise permitted under this
Section 10.11(a);

(ix) any Indebtedness; provided that on the date of incurrence of such
Indebtedness and after giving effect thereto (i) no Event of Default shall exist
or result therefrom and (ii) the Guarantor Leverage Ratio shall not be more than
2.50:1:00;

(x) Indebtedness not otherwise permitted by the foregoing clauses; provided that
the aggregate principal amount of all Indebtedness permitted under this Section
10.11(a)(x) shall not exceed $5,000,000 at any time outstanding;

(xi) unsecured Indebtedness under the Fifth Third Facility, as the same may be
amended, restated, supplemented or otherwise modified, refinanced or replaced;
provided that any such amendment, restatement, supplement or other modification,
refinancing or replacement (pursuant to a waiver or otherwise) shall not
increase the aggregate principal amount of the commitment under the Fifth Third
Facility as of the date hereof;

(xii) any Permitted Refinancing Indebtedness (other than in respect of
Indebtedness permitted by Section 10.11(a)(xi);

(xiii) Indebtedness under any of the Deerfield Capital Intercompany Notes;

(xiv) Indebtedness consisting of reimbursement obligations relating to letters
of credit issued as security for the performance of tenant’s obligations under
the One O’Hare Center Lease; provided that the aggregate principal amount of all
Indebtedness permitted under this clause (xiv) shall not exceed $3,000,000 at
any time outstanding; and

(xv) any Indebtedness incurred pursuant to or in relation with this Indenture or
the Other Indentures to the extent it constitutes Indebtedness;

provided that, if (x) the Guarantor or its Subsidiaries incur any Permitted
Refinancing Indebtedness with respect to the refinancing or replacement of the
Guarantor’s obligations under any of the Note Purchase Agreements and (y) the
agreement governing such Permitted Refinancing Indebtedness shall provide for
limitation on Indebtedness that are more restrictive than the limitations on
Indebtedness set forth in this Section 10.11(a), then the more restrictive
limitations on Indebtedness set forth in such Permitted Refinancing Indebtedness
will immediately apply as if set forth in this Section 10.11(a) without any
further action by the Guarantor or its Subsidiaries for so long as and to the
same extent as such limitations are applicable under such Permitted Refinancing
Indebtedness and thereafter only those limitations that are set forth in this
Section 10.11(a) as of the date hereof shall apply; and

(b) not to permit the Guarantor, the Company or any of their Subsidiaries to
directly or indirectly make any Restricted Payments, provided that: (a) each of
the Guarantor, the Company and their Subsidiaries may distribute dividends of
Capital Stock (other than Disqualified Capital Stock) in respect of its Capital
Stock; (b) each of the Guarantor, the Company and their Subsidiaries may make
Restricted Payments to Guarantor, the Company and any of their direct and
indirect wholly-owned Subsidiaries; (c) the Guarantor and its Subsidiaries may
make Restricted Payments with respect to any Designated Preferred Stock; (d) the
Guarantor, the Company and their Subsidiaries may purchase the Guarantor’s, the
Company’s or any of their Subsidiary’s common stock or options to purchase
common stock from current officers, directors or employees of the Guarantor or
any of its Subsidiaries upon the death, disability or termination of employment
of such officer, director or employee (at current market value prices to the
extent available); (e) the Guarantor may repurchase shares of its common stock;
provided that the aggregate amount used for the purposes permitted under this
clause (e) shall not exceed $1,000,000 ; (f) each of the Guarantor, the Company
and their Subsidiaries may make Restricted Payments to enable the Guarantor to
avoid the imposition of any entity level tax on the Guarantor with respect to
any taxable period ending on or before December 31, 2007; provided that such
Restricted Payments shall be made to the maximum extent possible, from cash on
hand and dividends from non-guarantor Subsidiaries; (g) each of the Guarantor,
the Company and their Subsidiaries may make Restricted Payments to the
Guarantor, the Company and their Subsidiaries to be used by such Person (i) to
the extent necessary to pay the Permitted Management Fees and (ii) to the extent
necessary for the Guarantor, the Company and their Subsidiaries to pay any taxes
which are due an payable by the Guarantor, the Company and their Subsidiaries;
provided that in the case of this subclause (ii), such amount shall not exceed
the lesser of (x) the amount of such taxes that are due and payable and (y) the
amount of taxes that would be due and payable by each Subsidiary making such
Restricted Payment if such Subsidiary were the parent of a consolidated group
consisting of itself and its Subsidiaries; and (h) the Guarantor may make
Restricted Payments to any of its Subsidiaries to be used by such Person to the
extent necessary to pay any management or similar fee to any Affiliate; provided
that (i) no Event of Default has occurred and is continuing or would occur as a
result thereof and (ii) such management or similar fee shall be on fair and
reasonable terms that, taken as a whole, are not less favorable to the relevant
Subsidiary of the Guarantor, as applicable, as could be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate of the Guarantor; provided that this Section 10.11(b) shall
not apply to any Deerfield Special Purpose Entity to the extent and so long as
compliance by such Person with, or such Person’s agreement to be subject to, the
restrictions set forth in this Section 10.11(b) contravenes or Conflicts with
such Person’s Organizational Documents or any Contractual Obligation, in
existence as the date hereof, or entered into after the date hereof in the
ordinary course of business, or Requirement of Law applicable to such Person or
any of its Properties; provided further if no Event of Default has occurred and
is continuing or would occur as a result thereof, the Guarantor has a Guarantor
Leverage Ratio less than 2.50:1.00 for the previous 12 months and the
Consolidated Net Worth is not less than $50,000,000 for the previous 12 months
(provided that if the Guarantor or any of its Subsidiaries completes any
acquisition, strategic transaction or consolidation, then the Consolidated Net
Worth for any previous 12-month period shall be calculated on a pro forma basis
to reflect the combined entity after such acquisition, strategic transaction or
consolidation), the Guarantor, the Company or any Subsidiary may make Restricted
Payments up to an amount equal to 30% of the Consolidated Net Income of the
Guarantor for the previous 12 months provided that any such Restricted Payment
shall not cause the Consolidated Net Worth of the Guarantor to fall below
$50,000,000.”

Section 1.05 A new Section 10.12 to the Indenture is inserted as follows: 

“SECTION 10.12 Inspections

Taberna Capital Management LLC shall have the right, upon not less than three
(3) Business Days prior written notice to the Company to have representatives
and agents of Taberna Capital Management LLC to visit and inspect, at such
reasonable time during normal business hours as stated in such notice, any of
the Guarantor’s, the Company’s and the Management Company’s properties, to
examine their respective corporate, financial and operating records, and make
abstracts therefrom, and to discuss their affairs, finances and accounts with
their respective directors and officers, all (unless an Event of Default has
occurred and is then continuing) at the expense of Taberna Capital Management
LLC (which expense shall not be reimbursable by any of the Guarantor, the
Company, the Management Company or any of their respective Subsidiaries);
provided that Taberna Capital Management LLC may not exercise their rights under
this Section 10.12 (which shall include where Taberna Capital Management LLC has
exercised such similar rights pursuant to the Other Indentures) more than once
in any fiscal quarter of the Guarantor, unless an Event of Default is
continuing, in which case Taberna Capital Management LLC may do any of the
foregoing at the expense of the Guarantor, the Company or the Management Company
at any reasonable time during normal business hours and as often as may
reasonably be desired.”

Section 1.06 Schedule 1 to this Supplemental Indenture is inserted as a new
Schedule B after Schedule A in the Indenture.

ARTICLE II
MISCELLANEOUS

Section 2.01 By execution of this Supplemental Indenture, each of the
Administrative Trustees, on behalf of Deerfield Capital Trust II (formerly
Deerfield Triarc Capital Trust II), as Holder of 100% in aggregate principal
amount of the Outstanding Securities and Taberna Preferred Funding VII, Ltd., as
Holder of 100% in aggregate Liquidation Amount of the outstanding Preferred
Securities (“TPF VII”), hereby in accordance with Section 9.2 of the Indenture,
(a) consents to the Trustee and the Company executing and delivering this
Supplemental Indenture, (b) directs the Trustee to execute and deliver this
Supplemental Indenture and (c) agrees to and does hereby release the Trustee for
any action taken or to be taken by the Trustee in connection with its execution
and delivery of this Supplemental Indenture and for any liability or
responsibility arising in connection herewith. TPF VII hereby in accordance with
Section 9.2 of the Indenture, (a) directs the Administrative Trustees and the
Property Trustee to execute and deliver this Supplemental Indenture and
(b) agrees to and does hereby release the Administrative Trustees and the
Property Trustee for any action taken or to be taken by the Administrative
Trustees and the Property Trustee, respectively, in connection with their
execution and delivery of this Supplemental Indenture and for any liability or
responsibility arising in connection herewith.

Section 2.02 The Trustee accepts the trust in this Supplemental Indenture
declared and provided upon the terms and conditions set forth in the Indenture.
The Trustee shall not be responsible in any manner whatsoever for the validity
or sufficiency of this Supplemental Indenture or the due execution hereof by the
Company or for or in respect of the recitals and statements contained herein,
all of which recitals and statements are made solely by the Company.

Section 2.03 Except as hereby expressly modified, the Indenture and the
Securities issued thereunder are ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.

Section 2.04 This Supplemental Indenture shall become effective only upon the
Trustee’s receipt of a counterpart of this Supplemental Indenture duly executed
by the Company and the Trustee.

Section 2.05 The Company agrees to pay (a) reasonable attorneys’ fees and
disbursements of Taberna Capital Management, LLC, the holders of the Preferred
Securities and the Trustee; (b) an aggregate fee to the Holders and the holders
of the trust preferred securities under the Related Supplemental Indentures of
$250,000 on the date of this Supplemental Indenture; and (c) an additional
aggregate fee to the Holders and the holders of the trust preferred securities
under the Related Supplemental Indentures of $250,000 on or, at the election of
the Company in its absolute discretion, before the first anniversary of the date
of this Supplemental Indenture, each in connection with this Supplemental
Indenture and each Related Supplemental Indenture.

Section 2.06 This Supplemental Indenture may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes;
but such counterparts shall together be deemed to constitute but one and the
same instrument. The executed counterparts may be delivered by facsimile
transmission, which facsimile copies shall be deemed original copies.

Section 2.07 The laws of the State of New York shall govern this Supplemental
Indenture without regard to the conflict of law principles thereof.

Section 2.08 In the event of any inconsistency between the terms and provisions
of this Supplemental Indenture and the Indenture, the terms and provisions of
this Supplemental Indenture shall prevail.

Section 2.09 For the purposes of entry by TPF VII into this Supplemental
Indenture only, the Company represents and warrants to Taberna Capital
Management LLC that it reasonably believes that no consent is required from the
holders of the Seller Notes in respect of the entry by the Company and its
Affiliates into this Supplemental Indenture.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

DEERFIELD CAPITAL LLC,
as Company

By: /s/ Francis P. Straub III
Name: Francis P. Straub III
Title: CFO


THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,
as Trustee

By: /s/ Bill Marshall
Name: Bill Marshall
Title: Vice President


THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,


as Property Trustee
(as to Section 2.01 only)

By: /s/ Bill Marshall
Name: Bill Marshall
Title: Vice President


DEERFIELD CAPITAL TRUST II
(as to Section 2.01 only)

By: /s/ Francis P. Straub III
Name: Francis P. Straub III
Title: Administrative Trustee
 

Attest: /s/ Jennifer Straub
By: Jennifer Straub

TABERNA PREFERRED FUNDING VII, LTD.
(as to Section 2.01 only)

By: /s/ Mora Goddard
Name: Mora Goddard
Title: Director


Attest: /s/ Azandra Whittaker
By: Senior SPV Administrator

2